Citation Nr: 1330654	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  07-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a headache disorder, to include a disorder manifested by headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Appellant served on active duty from September 1981 to September 1984. She also had unverified reserve duty. 

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  Jurisdiction now sits with the New Orleans, Louisiana RO. 

In December 2007, the Appellant testified at a Videoconference Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that record is of record and associated with the claims folder. 

This matter was remanded in July 2010 and in February 2013 for additional development.  Also remanded in February 2013 was a claim for service connection for residuals, uterine tumor removal.  Thereafter, in a June 2013 rating decision, service connection for right oophorectomy and right peritubal cystectomy and service connection for scars, residual of right oophorectomy and right peritubal cystectomy was granted and noncompensable ratings were assigned for each.  As that decision is a full grant of the benefits sought as to the issue of service connection for residuals, uterine tumor removal, the claims for service connection is no longer on appeal.  	 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Board remanded the claim for service connection for a headache disorder, in part, to obtain a VA examination and opinion.  Specifically, the Board requested medical opinion as to whether any current headache disorder OR disorder manifested by headaches had its onset in service, or was due to an event in service.  

In May 2013, a VA examiner opined that given all of the medical evidence, the Veteran has not been diagnosed with migraine or tension headaches, nor does she meet the criteria.  Due to the facts that the Veteran had required medications for allergy and sinus complaints and reported a history of pre-existing headaches off and on all her life, the examiner concluded that the Veteran's headaches pre-existed before the military and that her headaches most likely were due to chronic allergic rhinitis and sinusitis.  The examiner also concluded that the headaches were not aggravated by service as her symptoms were not chronic and recurrent while in service - they were acute and resolved in service and she denied a headache with in-service contusion, that the headaches according to her application for reserve service in 1988 were not chronic or worse in the presumptive period and that by the Veteran history of headaches and symptoms, her current report of headaches had worsened since 2001, many years after service discharge, and was due to the pre-existing condition and not her in-service condition.   

Initially, the Board notes that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1). 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that such disease or injury was not aggravated by service.  VAOGCPREC 3-03. 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

In light of the above, the Board finds that the May 2013 medical opinion is not dispositive of the issue because the examiner has not yet addressed the standard incorporated in the law as to pre-existing condition.  In this regard, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003. 

Additionally, the May 2013 VA examiner's opinion indicates that the Veteran does not have a diagnosed headache disability, but a disability manifested by headaches, that is chronic allergic rhinitis or sinusitis.  Thus, the VA examiner who conducted the May 2013 examination must be requested to opine whether chronic allergic rhinitis or sinusitis (a disorder manifested by headaches) had its onset in service, or was due to an event in service as was requested in the February 2013 remand instructions.   See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers upon the veteran the right to compliance with the Board's remand).

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   In light of the foregoing, the Veteran must be afforded an additional VA examination and opinion, that includes consideration of whether clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that such disease or injury was not aggravated by service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an opportunity to provide any evidence, clinical or non-clinical, which might substantiate a claim that an allergy or sinus disorder permanent increased in severity during her service.

2.  Forward the entire claims file to the May 2013 VA headaches examiner for a supplemental opinion.  Any studies deemed necessary by the examiner shall be performed, and all findings reported in detail.  If that examiner is unavailable, schedule the Veteran for an examination with another medical doctor to address the questions posed below.

The claims file and a copy of this Remand should be made available to and reviewed by the examiner.   The examiner should note that clarification of the May 2013 opinion is sought, and in response to the questions posed below, a headache disorder should include consideration of any disability manifested by headaches (i.e. allergic rhinitis and sinusitis) as indicated in the May 2013 opinion.  

The examiner is directed to opine as to the following questions: 
	(A)  Did the Veteran's allergy and sinus disorder which is manifested by headaches clearly and unmistakably (undebatably) exist prior to her entry into service?  Please identify the unmistakable evidence that demonstrates that an allergy and sinus disorder existed prior to the Veteran's entry into service.
	(B) If the Veteran's headache disorder or any disability manifested by headaches clearly and unmistakably existed prior to her entry into service, is there clear and unmistakable (undebatable) evidence that such disorder did not increase in severity during service?  Please identify the unmistakable evidence that demonstrates that there was no increase in severity of the disorder during the Veteran's service.
	(C) If the Veteran's allergy and sinus disorder, or other disorder manifested by headaches underwent an increase in disability during service, was the increase in disability beyond the natural progress of the disease? 
	(D) If the Veteran's headache disorder or any disability manifested by headaches did not clearly and unmistakably exist prior to service, did any currently diagnosed disorder manifested by headaches have its onset during service?  
	(E) Is any currently diagnosed disorder manifested by headaches found to be related to any event of service? 

In offering each of these opinions, the examiner must specifically acknowledge and consider the competent lay evidence of the Veteran as to the onset and continuity of headaches since service, to include any injuries incurred in service.  

A complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation stating why this is so should be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the questions.

3.  Upon completion of the above and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


